Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2020 (x2) and 01/12/2021 (x2) have been considered by the examiner.
Status of Application
Claims 1-10 are pending. Claims 1 and 6 are the independent claims. Claims 1, 3-6, and 8-10 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 12/17/2020 and IDS received on 01/12/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/17/2020; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 3-10 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 3-10 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the provisional claim rejections of claims 1-10 on the ground of nonstatutory double patenting, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the provisional claim rejections of claims 1-10 on the ground of nonstatutory double patenting have been withdrawn.
With respect to the claim rejections of claims 1-5 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-5 under 35 U.S.C. § 101 have been withdrawn.

Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Geotab® Go™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The Office notes that it appears that the application is in compliance with these requirements, but the lengthy specification has not been checked to the extent necessary to determine the presence of all occurrences of this terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The lengthy drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2009/158225 A2) in view of Pajovic et al. (US 2019/0025379 A1).
Regarding claim 1, Zhang discloses a method of monitoring a battery of a vehicle (Zhang abstract), the method comprising: receiving a plurality of voltage signals indicating a change in voltage of the battery at times associated with a plurality of crankings of a starter motor of the vehicle (Zhang figures 2-4 and ¶6-7, 15-16, and 24-25); determining, by a controller, for each of the plurality of voltage signals, a maximum voltage and a minimum voltage of the voltage signal, to generate a plurality of maximum voltages and a plurality of minimum voltages for a time period (Zhang figures 2-6 and ¶6-7, 15-16, 20-22, 24-26, and 30); determining, by a controller, a variance of the plurality of minimum voltages for the time period (Zhang figure 6 and ¶6-7 and 20-22); generating a prediction of a state of the battery based at least in part on the plurality of maximum voltages, the plurality of minimum voltages, and the variance of the plurality of minimum voltages (Zhang figures 2-7 and ¶6-7, 15-16, 20-22, and 26-28).
While Zhang does disclose the use of statistical analysis in its process of prediction (Zhang ¶5), it does not explicitly state specifically determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages.
Pajovic teaches determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prediction method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method 
Regarding claim 3, Zhang discloses wherein generating the prediction of the state of the battery comprises generating a prediction of whether and/or when the battery will fail (Zhang figures 2-7 and ¶6-7, 15-16, 20-22, and 26-28).  
Regarding claim 4, Zhang discloses wherein generating the prediction of the state of the battery comprises generating a prediction of whether and/or when the battery will fail based at least in part on an environmental condition (Zhang figure 1 and ¶15 and 27).  
Regarding claim 5, Zhang discloses wherein generating the prediction of whether and/or when the battery will fail based at least in part on an environmental condition comprises generating a prediction of whether and/or when the battery will fail based at least in part on temperature (Zhang figure 1 and ¶15 and 27).  
Claims 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2009/158225 A2) in view of Pajovic et al. (US 2019/0025379 A1) and further in view of Berkobin et al. (US 2011/0082621 A1).
Regarding claim 2, Zhang does not explicitly state wherein receiving the plurality of voltage signals comprises receiving the plurality of voltage signals via a vehicle telematics system of the vehicle.  
Berkobin teaches wherein the data is received from a telematics device installed in the vehicle (Berkobin ¶16-18, 31, 40, 59, 61-62, 77-78, 81, and 85-88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring method, as described by Zhang, to include receiving the necessary data from a telematics 
Regarding claim 6, Zhang discloses a system configured to monitor a battery of a vehicle (Zhang abstract), the system comprising:  a device configured to monitor the battery of the vehicle and log a plurality of voltage signals indicating a change in voltage of the battery at times associated with a plurality of crankings of a starter motor of the vehicle (Zhang figures 2-4 and ¶6-7, 15-16, and 24-25), a device configured to receive the plurality of voltage signals (Zhang figures 2-4 and ¶6-7, 15-16, and 24-25); a device configured to determine, for each of the plurality of voltage signals, a maximum voltage and a minimum voltage of the voltage signal, to generate a plurality of maximum voltages and a plurality of minimum voltages for a time period (Zhang figures 2-6 and ¶6-7, 15-16, 20-22, 24-26, and 30); a device configured to determine a variance of the plurality of minimum voltages for the time period (Zhang figure 6 and ¶6-7 and 20-22); and a device configured to generate a prediction of a state of the battery based at least in part on the plurality of maximum voltages, the plurality of minimum voltages, and the variance of the plurality of minimum voltages (Zhang figures 2-7 and ¶6-7, 15-16, 20-22, and 26-28).
Zhang does not explicitly state wherein the devices are a telematics hardware device including a processor, memory, firmware and communications capability and a remote device including a processor, memory, software and communications capability, and wherein the telematics device is configured to communicate a log including a plurality of voltage signals.
Berkobin teaches wherein the devices are a telematics hardware device including a processor, memory, firmware and communications capability and a remote device including a processor, memory, software and communications capability, and wherein the telematics device is configured to communicate a log including the plurality of voltage signals (Berkobin ¶15-18, 22-23, 31, 40, 45, and 59). 
While Zhang does disclose the use of statistical analysis in its process of prediction (Zhang ¶5), which may include the use of variance, it does not explicitly state specifically determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages.
Pajovic teaches determining a variance in the plurality of minimum voltages and generating a prediction of a state of the battery based at least in part on the variance of the plurality of minimum voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the prediction method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method already uses a statistical analysis (Zhang ¶5) and variance is a very common and useful, statistically relevant piece of data. Variance is often used as a measure of error or, alternatively, confidence in a data set and any set of data modeled with a normal distribution has a variance tied to that data set, So it 
With respect to claims 7-10: all limitations have been examined with respect to the method in claims 2-5. The system in claims 7-10 is clearly directed towards performing the method disclosed/taught in claims 2-5. Therefore claims 7-10 are rejected under the same rationale. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/12/2021 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        03/10/2021

/JESS WHITTINGTON/Examiner, Art Unit 3669